DETAILED ACTION
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 1/19/2020 is a national stage entry of PCT/US18/42966, with an International Filing Date of 7/19/2018. PCT/US18/42966 claims Priority from Provisional Application 62/534,672, filed 7/19/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on January 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 7-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyerson et al. US 2014/0107092 A1 published April 17, 2014.
Instant claim 1 states, a method of treating a neoplasm in a subject comprising administering to the subject an agent, compound, or composition that inhibits bacterial growth in the subject.
Meyerson claim 6, a method of treating, delaying development of, or reducing risk of developing, colorectal cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of an antibiotic effective against Fusobacteria.
Instant claim 2, further comprising diagnosing whether the subject has a bacterial infection.
Meyerson [0003] This invention relates to methods for diagnosing and predicting risk of developing colorectal cancer, for treating colorectal cancer, and reducing risk of developing colorectal cancer.
Instant claim 3, bacterial infection comprises a gram negative bacterial infection. Instant claim 4, wherein the bacterial infection comprises Fusobacterium infection. This is covered by Meyerson teaching of Fusobacteria. 
Instant claim 5, wherein the neoplasm is a gastrointestinal cancer. Instant claim 6, wherein the gastrointestinal cancer is colon cancer. Instant claim 7, metastatic tumor.
treating, delaying development of, or reducing risk of developing, colorectal cancer in a subject, the method comprising administering to the subject a antibiotic.
Instant claim 8, wherein the subject has a detectable bacteria bacterial or Fusobacterium infection.
Instant claim 9, detecting bacteria or Fusobacterium in or associated with the gastrointestinal cancer or metastatic tumor. Instant claim 10, detecting bacteria or Fusobacterium in a stool sample from the subject.
Meyerson [0042] as shown herein, the presence of Fusobacteria in a stool sample is associated with the presence of colorectal cancer in a subject. In addition, because Fusobacteria is a causative agent of colorectal cancer.
Instant claim 11, comprising detecting circulating bacteria or Fusobacterium nucleic acids. Instant claim 12, detecting bacteria or Fusobacterium nucleic acids in the subject.
Meyerson [0043] methods for determining levels of specific bacteria in a sample are known in the art, and can include detecting nucleic acids or proteins that are specific to the bacteria. For example, PCR-based assays such as quantitative PCR.
Instant claim 14 requires wherein the agent, compound, or composition comprises a Fusobacterium-selective antimicrobial agent. Instant claim 15 requires metronidazole. Instatn 17 requires an antineoplastic.
Meyerson [0067] In some embodiments, the antibiotic is nitroimidazole or a nitroimidazole derivative, e.g., metronidazole, tinidazole, or nimorazole.
Claims 1-6, 7-12, 14-15, and 17 are anticipated by Meyerson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-12, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US 2014/0107092 A1 published April 17, 2014 as applied to claims 1-6, 7-12, 14-15, and 17 above, and further in view of Abudayyeh et al. US 10,266,886 issued April 23, 2019 with priority to December 9, 2016.
Instant claim 13 requires that the detection method comprises use of a CRISPR effector system. 
Meyerson teaches [0003] methods for diagnosing and predicting risk of developing colorectal cancer, for treating colorectal cancer, and reducing risk of developing colorectal cancer. The method Meyerson teaches [0042] the presence of Fusobacteria in a stool sample is associated with the presence of colorectal cancer in a subject. In addition, because Fusobacteria is a causative agent of colorectal cancer. At [0042] the methods include obtaining a stool sample from a subject, and determining a level of Fusobacteria in the sample. Methods for determining levels of specific bacteria in a sample are known in the art, and can include detecting nucleic acids or proteins that are specific to the bacteria. For example, PCR-based assays such as quantitative PCR can be performed using primers that specifically amplify nucleic acids from Fusobacterium species. 
Meyerson doesn’t extrapolate to all the known methods for detecting and identifying nucleic acids in a sample.
Abudayyeh teaches a nucleic acid detection system comprises a detection clustered regularly interspaced short palindromic repeats (CRISPR) system comprising an effector protein and guide RNAs designed to bind to corresponding target molecules; and RNA-based masking construct. Abudayyeh states that the nucleic acid detection system is useful for detecting target nucleic acids and polypeptide in samples (all claimed); and useful in multiple scenarios in human health including, for example, viral detection, bacterial strain typing, sensitive genotyping, and detection of disease-associated cell free DNA.
A person of ordinary skill in the art would have a reasonable expectation of success in using the known method of Abudayyeh in detecting a nucleic acid, for detecting a nucleic acid in a sample as required by Meyerson’s general disclosure of using a known in the art method for detecting a nucleic acid from Fusobacteria. This flows from the fact that Meyerson teaches detecting a nucleic acid indicative of Fusobacteria, and therefore any method of detecting a nucleic acid would predictable result in finding the infection. As such the instant claims were prima facie obvious at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US 2014/0107092 A1 published April 17, 2014 as applied to claims 1-6, 7-12, 14-15, and 17 above, and further in view of Beyaz et al. “High-fat diet enhances stemness and tumorigenicity of intestinal progenitors,” Nature 2016, 531, 54.
16 requires wherein the subject is put on a low fat or low lipid or low carbohydrate diet.
Meyerson teaches [0003] methods for diagnosing and predicting risk of developing colorectal cancer, for treating colorectal cancer, and reducing risk of developing colorectal cancer. The method Meyerson teaches [0042] the presence of Fusobacteria in a stool sample is associated with the presence of colorectal cancer in a subject. In addition, because Fusobacteria is a causative agent of colorectal cancer. 
Meyerson doesn’t extrapolate to all the known methods for mitigating and treating colon cancer.
Breyaz teaches that a high-fat diet (HFD) enhances stemness and tumorigenicity of intestinal progenitors. Breyaz teaches these models predict that extrinsic factors such as a HFD may raise cancer risk by increasing stem-cell divisions, which are the implicated  cell-of-origin for many cancers.
A person of ordinary skill in the art would have a reasonable expectation of success in using the known method of treating colon cancer once diagnosed, since Meyerson’s teaches a method for diagnosing and treating colon cancer, one would naturally use all methods available to save one’s life and help cure and resolve the colon cancer. As such one would moderate their diet and move to a low fat diet as this is predicted to help lower the incidence of cancer proliferation in the intestines. As such the instant claims were prima facie obvious at the time of filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629